DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
1.    Applicants argue:
“The Office Action states that the claims recite, “a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation,
judgement or opinion for the recitation of a generic computer component.” (Office Action, page 9). Applicant respectfully disagrees and submits that the claims do not recite the mental process grouping of abstract ideas because the claims cannot practically be performed in the human mind.
The MPEP states, at 2106.04(a)(2)(III)(A), “[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” (emphasis added). Applicant respectfully submits that the human mind cannot practically perform operations such as “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first nodes depend from 
The human mind cannot practically use “a building graph of the building from a system, the building graph including a plurality of nodes and a plurality of edges” to determine “that the
system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, the policy indicating that the system has permission to read the second node of the building graph and other nodes that depend from the second node.” (claim 1). In claim 1, the system can use the nodes and edges of the graph to determine that if a system has access to read a first node, the system should also have access to read other nodes that depend from the first node.
The MPEP provides examples of claims that cannot practically be performed in the human mind, for example, “a claim to a method for calculating an absolute position of a GPS receiver,” “a claim to detecting suspicious activity by using network monitors and analyzing network packets,” “a claim to a specific data encryption method for computer communication.” (MPEP, 2106.04(a)(2)(IID(A)) Similar to the example of the MPEP, a claim to performing operations such as “receive a request to access one or more first nodes of a building graph of the building from a system, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building,” “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a 
The Office Action states, “[t]he step of determining whether the system has access to read a portion of the building graph is based on a policy for the system. By knowing what the policy is, a person can make a determination in their mind or with a pencil and paper as to whether the system has access to read a portion of the building graph.” (Office Action, page 4). However, claim 1 does not relate to “knowing what the policy is.” Instead, claim 1 relates to managing providing granular read access control through the nodes and edges of a building graph, 1.e., “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first
nodes depend from the second node via one or more edges of the building graph, the policy indicating that the system has permission to read the second node of the building graph and other nodes that depend from the second node.” (claim 1).
Claim 1 cannot be performed in the human mind because claim | relates to using the node and edges of a building graph to identify that a read policy for a system to read a higher level node provides the same read policy to dependent nodes of the higher level node, not simply “knowing what the policy is.” (Office Action, page 4). The human mind is not practically (Remarks: pages 9-11)

2.    Examiner Response:
The examiner respectfully disagrees.  The claim language of claim 10 does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.  The limitation of determining whether the system has access to read one or more first nodes of the building graph, is based on identifying a policy for the system to read a second node.  The applicant argued that the claim language does not relate to knowing what a policy is.  However, to identify a policy, one would have to know what that policy was to determine that it’s different from other policies.  By a person knowing what the policy is, they can make a determination in their mind or with a pencil and paper as to whether the system has access to read one or more first nodes of the building graph.  Also, after making this determination a person can provide one or more first nodes of the building graph to the system.  An example of this is a person can draw a block diagram, where there’s an arrow leaving the one or more first nodes of the building graph as output and entering into the system as input. 
Also, the applicant argues that claim 1 cannot be performed in the human mind because claim 1 relates to using the node and edges of a building graph to identify that a read policy for a determining, by the processing circuit, that the system has access to the one or more first nodes of the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph”.  As stated above, with the claim language stating that the policy indicates that the system has permission to read the one or more first nodes the building graph, claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.

3.    Applicants argue:
“Furthermore, even assuming for the sake of argument that claim 1 involves an abstract idea, “performance of the limitation in the mind” (Office Action, page 19) in some manner, claim 1 (like Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335, 118 USPQ2d 1684, 1688 (Fed. Cir. 2016)) is not “directed to” an abstract idea.
Claim 1 is not directed to an abstract idea because claim 1 provides steps for determining
whether a requesting system has permission to read information of a building graph based on the
nodes and edges of a building graph that relate a higher level node to lower level nodes. Like the
self-referential table in Enfish, a data structure that uses nodes and edges for read policy control
is a unique data storage configuration that improves upon existing data storage technology.

system has access to read the lower level nodes through the edges that connect the higher level
node and the lower level node.
Accordingly, the features recited in claim 1 are analogous to the claims in Enfish. Both improve upon existing data storage technology. Accordingly, claim 1 is directed to patent-eligible subject matter under Step 2A Prong One. Claim 1 does not make a “recitation of a
generic computer component” (Office Action, page 20) but instead, like in Enfish, provides a
unique form of data storage.” (Remarks: pages 11-12)

4.    Examiner Response:
The examiner respectfully disagrees.  The applicant points to the Enfish court case as support for why the independent claims, for example claim 1, is not directed towards an abstract idea.  The examiner notes that in the Enfish case, the Federal Circuit read the claims in light of the specification to determine that a table embodying the claimed features is directed to a “self-referential table”.  The specification of the current application is different than the specification of Enfish case, where it doesn’t express how conventional databases or data storage systems are combined with the current language to describe the present invention including the features that make-up the building graph.  As stated above, the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.

5.    Applicants argue:
“The Office Action states that the claims relate to “mere instructions to apply the
exception using a computer and/or generic computer component.” (Office Action, page 4).
Limitations the courts have found indicative that an additional element (or combination of
elements) may have integrated the exception into a practical application include “[a]n
improvement in the functioning of a computer, or an improvement to other technology or
technical field” and “[a]pplying or using the judicial exception in some other meaningful
way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” (MPEP, 2106.04(d)(1), emphasis added).
First, Applicant respectfully submits that that claim 1 recites “an improvement to other
technology or technical field.” (MPEP, 2106.04(d)(1)). In particular, a system that operates to
“receive a request to access one or more first nodes of a building graph of the building from a
system, the building graph including a plurality of nodes and a plurality of edges, the plurality of
nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building,” “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second
node indicated by the plurality of nodes and edges of the building graph and by identifying that
the one or more first nodes depend from the second node via one or more edges of the building
graph, the policy indicating that the system has permission to read the second node of the
building graph and other nodes that depend from the second node,” and “provide the one or more
first nodes of the building graph to the system in response to a determination that the system has
access to read the one or more first nodes of the building graph” (claim 1) reflects an

improvement in access control for reading information stored in a database or data storage
systems.
In particular, in claim 1, instead of storing a read policy for every single data element of a
repository, in claim 1, the relationships between the nodes and edges allow for a single read
policy to cascade read access from higher level nodes to lower level nodes through the edges that
connect the nodes of the building graph. This reduces the amount of configuration required for
read policies and reduces the amount of storage allocated to the read policies since a single read
policy can be used to represent read policies for multiple different data elements through the
edges connecting the various nodes of the building graph.” (Remarks: pages 12-13)

6.    Examiner Response:
The applicant argues “Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include “[a]n improvement in the functioning of a computer, or an improvement to other technology or technical field” and “[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”. Under step 2A, prong 2, the limitations of receiving, by a processing circuit, a request to access a one or more first nodes of a building graph of a building from a system, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing entities of the building and the plurality of edges representing 
Also, claim 10 recites the additional element of a processing circuit. The processing circuit would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the applicant also argues that claim 1 reflects an improvement in access control for reading information stored in a database or data storage systems, since previously a read policy had to be stored for every single data element of a repository and the current claim language allows for a single read policy to cascade read access from higher level nodes to lower level nodes through the edges that connect the nodes of the building graph.  With the recent amendments, the examiner still does not see what type of technical field is being improved.  By the current claim language, as stated by the applicant, allowing for a single read policy to cascade read access from higher level nodes to lower level nodes through the edges that connect the nodes of the building graph, the examiner sees an algorithm that is improved in how to access information from a building graph.  As stated in the Final rejection dated 7/26/21, it’s unclear what the technical field being improved is.

7.    Applicants argue:
“Applicant respectfully disagrees with the Office Action’s assessment on Step 2B and
submits that the present claims are also eligible under Step 2B as reciting significantly more than

conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry.” (MPEP 2106.05(d)(1)(2), emphasis added).
	Applicant respectfully submits that a system that operates to “receive a request to access one or more first nodes of a building graph of the building from a system, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building,” “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, the policy indicating that the system has permission to read the second node of the building graph and other nodes that depend from the second node,” and “provide the one or more first nodes of the building graph to the system in response to a determination that the system has access to read the one or more first nodes of the building graph” (claim 1) is not “well-understood, routine, conventional activity.” (MPEP 2106.05(d)(1)(2)). The limitations of independent claim 1 add a 
Furthermore, an “inventive concept may be found in the non-conventional and non- generic arrangement of components that are individually well-known and conventional.” BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). In BASCOM, “the combination of additional elements, and specifically ‘the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user’ where the filtering tool at the ISP was able to ‘identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account,’ were held to be meaningful limitations because they confined the abstract idea of content filtering to a particular, practical application of the abstract idea.” (MPEP, 2106.05(f)(3)).
In BASCOM, an unconventional location for a filter was used which the court found to be patent eligible. Assuming for the sake of argument that the elements of claim 1 are conventional and generic, claim 1 is still patent eligible under 35 U.S.C. 101 because claim 1 recites a non- conventional and non-generic use of the a building graph to use a single read policy to represent multiple read policies through the nodes and edges of the building graph, e.g., the system operates to “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, the policy
indicating that the system has permission to read the second node of the building graph and other
nodes that depend from the second node.” (claim 1).

least the same reasons as claim 1. Claims 5 and 14 are cancelled and the rejections of claims 5 and 14 are moot. Claims 2-4, 6-9, 11-13, 15-18, and 20 depend variously from claims 1, 10, and 19 and are patentable for at least the same reasons as claims 1, 10, and 19 respectively.
Accordingly, Applicant requests withdrawal of the rejections of claims 1-4, 6-13, and 15-20 under 35 U.S.C. § 101.” (Remarks: pages 14-16)

8.    Examiner Response:
The examiner notes that the receiving limitation of claim 10 amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  Under step 2B, the receiving limitation has also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, under step 2B, the additional elements of the claim are not sufficient to amount to significantly more than the judicial exception.  As discussed above in section 6 with respect to integration of the abstract idea into a practical application, the additional element of the processing circuit amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Further, the applicant also looks to the Bascom case for support as to why the claims are patentable under 35 U.S.C. 101. The examiner notes that in the Bascom case, the courts determined that the claims were directed to patentable subject matter based on the particular 
The 35 U.S.C. 101 rejection of the most recent filed claims are shown below in the office action.

                                           Response: 35 U.S.C.  § 103
9.    Applicants argue:
“Regarding the element “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second node
indicated by the plurality of nodes and edges of the building graph and by identifying that the
one or more first nodes depend from the second node via one or more edges of the building
graph, the policy indicating that the system has permission to read the second node of the
building graph and other nodes that depend from the second node,” (claim 1) the Office Action,
on page 26, cites to page 3 section 2.4 paragraphs 1| through 3 of Fierro. The Office Action
further states, on page 27, “[a] graph is queried using SELECT and WHERE clauses, where information is returned based on the execution of the query. By returning information based on the SELECT and WHERE clauses in the query, demonstrates that the system has access to read a portion of the building graph based on a policy for the system indicated by a plurality of nodes 
However, instead of relating to interpreting “select” or “where” clauses in order to respond to a query, in claim 1, the system operates to “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, the policy indicating that the system has permission to read the second node of the building graph and other nodes that depend from the second node.” (emphasis added).
Paragraphs 1-3 of Section 2.4 of Fierro are reproduced:
Applications query a Brick model to retrieve the particular set of entities, relationships and literals they need to operate. Queries use SPARQL (SPARQL Protocol and RDF Query Language) [28] to define a set of patterns that constrain the set of RDF terms returned from the graph.

SPARQL queries consist of SELECT and WHERE clauses. The WHERE clause consists of a set of patterns that use the RDF triple structure, but any of the terms may be a variable (indicated by a ? prefix). The results of a query are the set of RDF terms matching the variables in the SELECT clause.

Consider the VAV Enum query from Figure 2: the WHERE clause defines a single variable ?vav which the pattern constrains to be all entities that have an edge rdf:type to the node brick: VAV representing the Brick VAV class. This lists all instances of the VAV class in a building.

Resolving “SPARQL queries [that] consist of SELECT and WHERE clauses” where “Tt]he results of a query are the set of RDF terms matching the variables in the SELECT clause” Fierro, Paragraphs 1-3 of Section 2.4) is not “identifying a policy for the system to read a second node,” let alone operating to “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second node 
In Fierro, the system uses select and where clauses to query a graph and return information. However, the select and where clauses do not indicate the policies implemented for a request system, 1.e., a “identifying a policy for the system to read a second node.” (claim 1) let alone “identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, the policy indicating that the system has permission to read the second node of the building graph and other nodes that depend from the second node.”
The Office Action asserts that “[b]y returning information based on the SELECT and WHERE clauses in the query, demonstrates that the system has access.” However, this is wrong because the SELECT and WHERE clauses of Fierro only indicate the information being searched for, it is not related to a determination regarding whether a system has access to read information. The SELECT and WHERE clauses of Fierro are used to determine whether the information that is being requested exists or not. If the SELECT and WHERE clauses of Fierro define a request for information existing in the database, the information can be returned. Therefore, the SELECT and WHERE clauses of FIERRO are not a related to determining “identifying a policy for the system to read a second node” (claim 1) but rather are used to search a database to identify whether information exists or not.


second node of the building graph and other nodes that depend from the second node.” (claim
1).” (Remarks: pages 17-20)

10.    Examiner Response:
	The examiner respectfully disagrees.  The applicant argues that the SELECT and WHERE clauses do not teach the limitation of “identifying a policy for the system to read a second node,” let alone operating to “determine that the system has access to read the one or more first nodes of the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, the policy indicating that the system has permission to read the second node of the building graph and other nodes that depend from the second node”. The examiner notes that the Fierro et al. reference teaches a brick graph of a building that has nodes that represent equipment, sensors, spaces, timeseries streams or any other “thing” in the building and edges that represent the relationship between things, see Pg. 2, sec. 2.1 Brick Overview, 1st paragraph, “Brick represents a building as a directed, etc.” and Fig. 1 of the Fierro et al. reference.  Also, in the st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2 and Table 1 of the Fierro et al. reference.

11.    Applicants argue:
	“The Office Action states, “Fierro et al. does not explicitly disclose ‘the policy indicating
that the system has permission to read the portion of the building graph.” (Office Action, page
27). The Office Action cites to paragraph [0054] and FIG. 6C of Park in view the deficiencies of
Fierro. The Office Action states, “[t]he examiner considers the FROM clause to be the policy
that determines whether the system has access to read a portion of the building graph, since the
FROM clause reads [sic] gives the ability to know what part of the building graph the events are
being read from.” (Office Action, page 27). FIG. 6C of Park is reproduced below.

However, the “FROM” clauses of the queries of FIG. 6C are not a “identifying a policy
for the system to read a second node.” (claim 1). In FIG. 6C, “the queries shown in FIG. 6C
find points to monitor in Q2 by querying Table 6-1, 6-2, and 6-3 in an iterative fashion.” (Park,
paragraph [0054]). The “FROM” clauses of Park indicate that tables to query information from,

FIG. 6C). The FROM clauses of Park identify where to query information, not a “identifying a
policy for the system to read a second node,” let alone operating to “determine that the system
has access to read the one or more first nodes of the building graph by identifying a policy for
the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first nodes depend from the second node via one or
more edges of the building graph, the policy indicating that the system has permission to read the
second node of the building graph and other nodes that depend from the second node.” (claim
1).
For at least the foregoing reasons, Applicant respectfully submits that claim 1 is
patentable over Fierro and Park. Claim 19 is patentable over Fierro and Park for similar reasons
discussed above with respect to claim 1. Claim 5 is cancelled and the rejection of claim 5 is
moot. Claims 2-4, 6-9 and 20 depend variously from claims 1 and 19 and are patentable for at
least the same reasons as claims 1, 19, and 20 respectively. Accordingly, Applicant requests
withdrawal of the rejections of claims 1-4, 6-9, 19, and 20 under 35 U.S.C. § 103.” (Remarks: pages 20-21)

12.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that in paragraph [0053] and Fig. 6B of the Park et al. reference, shows the concept of mapping tables that are stored in a fact database.  In paragraph [0043] and Fig. 5B of the Park et al., it shows a fact database that stores information in tables, where queries are used to access the information in those tables.  Queries use projected semantic type information to access multiple tables, where each semantic type 

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 10 and 19
Regarding step 1, claims 1, 10 and 19 are directed towards a system, a method and memory device which are eligible statutory categories of invention under 101.
Claim 10
Regarding step 2A, prong 1, claim 10 recites “determining, by the processing circuit, that the system has access to read the  one or more first nodes of the building graph based-en by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, the policy indicating that the system has permission to read the second node of the building graph and other nodes that depend from the second node”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 10 recites “and providing, by the processing circuit, the one or more first nodes of the building graph to the system in response to a determination that the system has access to read the one or more first nodes of the building graph”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of receiving, by a processing circuit, a request to access one or more first nodes of a building graph of a building from a system, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes 
Also, claim 10 recites the additional element of a processing circuit. The processing circuit would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, by a processing circuit, a request to access one or more first nodes of a building graph of a building from a system, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1
Regarding step 2A, prong 2, claim 1 recites the additional element of a processor. The processor would be recited at a high level of generality such that it amounts no more than mere 
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1 recites the same substantive limitations as claim 10 and are rejected using the same teachings.
Claim 19
Regarding step 2A, prong 2, claim 19 recites the additional element of a processor and medium. The processor and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic 
Claim 19 recites the same substantive limitations as claim 10 and are rejected using the same teachings.
Claims 2, 11 and 20
Dependent claims 2, 11 and 20 recite “wherein the building graph is a digital twin, wherein the building graph includes a policy node representing the policy; wherein the building graph includes a third node indicating a command policy to send commands related to the policy node by a second edge of the plurality of edges”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3 and 12
Dependent claims 3 and 12 recite “wherein the instructions cause the one or more processors to determine whether the system has access to a portion of the building graph based on the policy by: identifying a first node of the plurality of nodes representing the system; and identifying an edge of the plurality of edges between the first node and a second node representing the policy to access the portion of the building graph”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claims 4 and 13
Dependent claims 4 and 13 recite “wherein the policy is an access policy to read events associated with a particular entity; wherein the plurality of nodes include a policy node representing the policy and an entity node representing the particular entity; wherein an edge of the plurality of edges links the policy node to the entity node”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 6, 15 and 21
Dependent claims 6, 15 and 21 recite “; identify whether the requesting system has a command policy to make the command to perform the action based on the building graph by: identifying a first node of the plurality of nodes representing the requesting system; and identifying one or more edges between the first node and a command node of the plurality of nodes representing the command policy to make the command”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Dependent claims 6, 15 and 21 recite “receive a command to perform an action for an entity from a requesting system”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  



Claims 7, 16 and 22
Dependent claims 7, 16 and 22 recite “identify a capability of the entity in the building graph; and provide the command to perform the action associated with the entity to an operating system in response to identifying the capability”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 8 and 17
Dependent claims 8 and 17 recite “identifying a node of the plurality of nodes of the building graph representing the entity; and identifying at least one of one or more nodes or one or more particular edges between the node and a third node representing the capability of the entity”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 9 and 18
Dependent claims 9 and 18 recite “wherein the entity is a piece of building equipment of the building; wherein the capability is an operation that the piece of building equipment is configured to perform”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Design and Analysis of a Query Processor for Brick, written by Fierro et al. (from IDS dated 1/15/21) in view of Park et al. (U.S. PGPub 2012/0011126).

Examiner’s note: The Fierro et al. reference teaches a brick graph of a building that has nodes that represent equipment, sensors, spaces, timeseries streams or any other “thing” in the building and edges that represent the relationship between things, see Pg. 2, sec. 2.1 Brick Overview, 1st paragraph, “Brick represents a building as a directed, etc.” and Fig. 1 of the Fierro st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2 and Table 1 of the Fierro et al. reference.
Also, in paragraph [0043] and Fig. 5B of the Park et al., it shows a fact database that stores information in tables, where queries are used to access the information in those tables.  Queries use projected semantic type information to access multiple tables, where each semantic type string begins at a root node and communicates all intermediate relationship information between the root node and the particular object or attribute. In paragraph [0054] and Fig. 6C of the Park et al. reference, a FROM clause is used to know what part of the building graph the events are being read from. This information that is being queried is from different, such as Table 6-1, 6-2, etc. To determine where to query information from, demonstrates that a policy indicating that a system has permission to read the second node of the building graph and other nodes that depend from the second node, since for information to be queried from a certain location, a policy would have to be identified, so that the correct information at a location of the building graph is queried.  Also, claim language does not state how the policy is indicating that the system has permission to read a second node and other nodes that depend from the second node in the building graph.  The claim language only states that the policy indicates that the 

With respect to claim 1, Fierro et al. discloses “A building system of a building comprising one or more memory devices having instructions thereon, that, when executed by one or more processors” as [Fierro et al. (Pg. 1, Introduction, 3rd paragraph, “Brick’s goal of expressiveness and usability, etc.”, Pg. 5, left col., 2nd paragraph, “All data was gathered on a server, etc.”)];
	“receive a request to access one or more first nodes of a building graph of the building from a system” as [Fierro et al. (Pg. 2, sec. 2.2 Brick Apps, Building Dashboard, “queries a Brick model to render, etc.”)] Examiner’s interpretation: The examiner considers the queries to a Brick model as being receiving a request to access a portion of a building graph, since the Brick model is receiving a request from the building dashboard for different building subsystems;
“the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“determine that the system has access to read the one or more firs nodes the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)] Examiner’s interpretation:  there are SELECT and WHERE clauses used when a graph is queried, where information is returned based on the execution of the query.  With returning information based on the SELECT and 
“and by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“and provide the one or more first nodes of the building graph to the system in response to a determination that the system has access to read the one or more first nodes the building graph.” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”)] Examiner’s interpretation: The examiner considers the portion of the building graph to be the VAV, since the WHERE clause defines the variable ?vav and the pattern constrains to all the entities that have edge that connects to the node brick VAV;
While Fierro et al. teaches determining whether the system has access to read the portion of the building graph based on a policy for the system indicated by the plurality of nodes and edges of the building graph and providing the portion of the building graph to the system, Fierro et al. does not explicitly disclose “the policy indicating that the system has permission to read the second node of the building graph”
Park et al. discloses “the policy indicating that the system has permission to read the second node of the building graph and other nodes that depend from the second node” as [Park et al. (paragraph [0054], Fig. 6C)] Examiner’s interpretation: A FROM clause is used to know what part of the building graph the events are being read from. This information that is being queried is from different, such as Table 6-1, 6-2, etc. To determine where to query information 
Fierro et al. and Park et al. are analogous art because they are from the same field endeavor of facilitating communication between subsystems of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Fierro et al. of determining whether the system has access to read the portion of the building graph based on a policy for the system indicated by the plurality of nodes and edges of the building graph by incorporating the policy indicating that the system has permission to read the second node of the building graph as taught by Park et al. for the  purpose of facilitating communication between a plurality of subsystems of a building.
The motivation for doing so would have been because Park et al. teaches that by facilitating communication between a plurality of subsystems of a building using a message engine, the ability to have subsystems of a building automation system (BAS) exchange information more efficiency can be accomplished (Park et al. (paragraph [0003] – [0004]).

With respect to claim 2, the combination of Fierro et al. and Park et al. discloses the system of claim 1 above, and Fierro et al. further discloses “wherein the building graph is a digital twin” as [Fierro et al. (Abstract)] Examiner’s interpretation: The examiner notes that the phrase “digital twin” is not defined within the claim.  The examiner considers the Brick metadata schema and ontology for describing building components as being the digital twin, since the building is represented as a directed labeled graph;
“wherein the building graph includes a policy node representing the policy” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”)] Examiner’s interpretation: The examiner considers the entity subject to be the first node representing the policy, since this node represents the of portion of the building graph that wants to accessed;
“wherein the building graph includes a another node indicating a command policy to send commands related to the policy node by a second edge of the plurality of edges.” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the SELECT clause as being the command policy, since the SELECT clause starts the query on what to request in a portion of the building graph;

With respect to claim 3, the combination of Fierro et al. and Park et al. discloses the system of claim 1 above, and Fierro et al. further discloses “identifying a first node of the plurality of nodes representing the system” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)] Examiner’s interpretation: The 
	“and identifying an edge of the plurality of edges between the first node and a second node representing the policy to access a portion of the building graph.” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)];

With respect to claim 4, the combination of Fierro et al. and Park et al. discloses the system of claim 1 above, and Park et al. further discloses “wherein the policy is an access policy to read events associated with a particular entity” as [Park et al. (paragraph [0054], Fig. 6C)] Examiner’s interpretation:  The examiner considers the FROM clause to be the access policy that reads events associated with a particular entity, since the FROM clause defines where the area of the building where the queries are being retrieved;
Fierro et al. discloses “wherein the plurality of nodes include a policy node representing the policy and an entity node representing the particular entity” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)] Examiner’s interpretation: The examiner considers the entity subject to be the first node representing the policy and the entity object to be the second node representing a particular entity, since this node (entity subject) represents the of portion of the building graph that wants to accessed and the second node (entity object) represents a particular portion of the building graph;
“wherein an edge of the plurality of edges links the policy node to the entity node” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)];
With respect to claim 6, the combination of Fierro et al. and Park et al. discloses the system of claim 1 above, and Fierro et al. further discloses “receive a command to perform an action for an entity from a requesting system” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)];
“identify whether the requesting system has a command policy to make the command to perform the action based on the building graph by: identifying a first node of the plurality of nodes representing the requesting system” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)] Examiner’s interpretation: The examiner considers the node representing the subject as being the first node representing the requesting system, since the subject entity helps identify the building that the query is being sent too;
“and identifying one or more edges between the first node and a command node of the plurality of nodes representing the command policy to make the command.” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)]; 

With respect to claim 7, the combination of Fierro et al. and Park et al. discloses the system of claim 6 above, and Fierro et al. further discloses “identify a capability of the entity in the building graph” as [Fierro et al. (Pg. 3, left col., 2nd paragraph, Room Diagnostics, “Room diagnostics monitors the sets of sensors, etc.”, Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the entity object as showing the capability of the entity, since for example, 2 levels of a room;
“and provide the command to perform the action associated with the entity to an operating system in response to identifying the capability.” as [Fierro et al. (Pg. 5, left col., 4th – 7th paragraph, “After simple preprocessing step, etc.”)] Examiner’s interpretation: All of the data was gathered on a server with a 3.5 GHz Intel Xeon E5-1650 CPU, which demonstrates that the command to perform the action associated with the entity was provided to an operating system;

With respect to claim 8, the combination of Fierro et al. and Park et al. discloses the system of claim 7 above, and Fierro et al. further discloses “identifying a node of the plurality of nodes of the building graph representing the entity” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“and identifying at least one of one or more nodes or one or more particular edges between the node and a third node representing the capability of the entity.” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)] Examiner’s interpretation: The edges represent the relationship between things in a building.  A shown in Fig. 1 of the Fierro et al. reference, the edge “subclassOf” is used where it’s between multiple entities (nodes) of a building;

With respect to claim 9, the combination of Fierro et al. and Park et al. discloses the system of claim 7 above, and Fierro et al. further discloses “wherein the entity is a piece of st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“wherein the capability is an operation that the piece of building equipment is configured to perform.” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Pg. 3, left col., 2nd paragraph, Room Diagnostics, “Room diagnostics monitors the sets of sensors, etc.”, Figs. 1 and 2)];

With respect to claim 19, Fierro et al. discloses “One or more memory devices having instructions thereon, that, when executed by one or more processors” as [Fierro et al. (Pg. 3, sec. 3.1 RDF Databases, 1st paragraph, “We evaluate Brick workload performance, etc.”, Pg. 5, right col., 2nd paragraph, “All data was gathered on an server, et.”)];
The other limitations of the claim recites the same substantive limitations as claim 1 and are rejected using the same teachings.

With respect to claim 20, the claim recites the same substantive limitations as claim 2 and are rejected using the same teachings.

With respect to claim 21, the claim recites the same substantive limitations as claim 6 and are rejected using the same teachings.

With respect to claim 22, the claim recites the same substantive limitations as claim 7 and are rejected using the same teachings.

15.	Claims 10-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Design and Analysis of a Query Processor for Brick, written by Fierro et al. (from IDS dated 1/15/21), Park et al. (U.S. PGPub 2012/0011126) in view of Nesler et al. (U.S. PGPub 2010/0324962).

Examiner’s note: The Fierro et al. reference teaches a brick graph of a building that has nodes that represent equipment, sensors, spaces, timeseries streams or any other “thing” in the building and edges that represent the relationship between things, see Pg. 2, sec. 2.1 Brick Overview, 1st paragraph, “Brick represents a building as a directed, etc.” and Fig. 1 of the Fierro et al. reference.  Also, in the Fierro et al. reference there are SELECT and WHERE clauses used when a graph is queried, where information is returned based on the execution of the query.  With returning information based on the SELECT and WHERE clauses in the query, the information about the building graph at the location of the WHERE clause would’ve had to been read.  With reading the correct information at the location of the WHERE clause, the policy to read that type of information (nodes) at a certain location would’ve to be identified.  Therefore, the Fierro et al. shows that the system has access to read one or more first nodes of the building graph, see Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2 and Table 1 of the Fierro et al. reference.
Also, in paragraph [0043] and Fig. 5B of the Park et al., it shows a fact database that stores information in tables, where queries are used to access the information in those tables.  Queries use projected semantic type information to access multiple tables, where each semantic type string begins at a root node and communicates all intermediate relationship information between the root node and the particular object or attribute. In paragraph [0054] and Fig. 6C of 

With respect to claim 10, Fierro et al. discloses “A method” as [Fierro et al. (Abstract)] Examiner’s interpretation: The Fierro et al. reference is designing and evaluating a HodDB, which is a RDF/SPARQL database for Brick.  By design a database for a node base structure, demonstrates that there is a method, since designing an object involves a procedure to complete the design, see attachment of the definition of design;
“receiving a request to access one or more first nodes of a building graph of the building from a system” as [Fierro et al. (Pg. 2, sec. 2.2 Brick Apps, Building Dashboard, “queries a Brick model to render, etc.”)] Examiner’s interpretation: The examiner considers the queries to a Brick model as being receiving a request to access a portion of a building graph, since the Brick model is receiving a request from the building dashboard for different building subsystems;
st paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“determining that the system has access to read the one or more firs nodes the building graph by identifying a policy for the system to read a second node indicated by the plurality of nodes and edges of the building graph” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)] Examiner’s interpretation:  A graph is queried using SELECT and WHERE clauses, where information is returned based on the execution of the query.  By returning information based on the SELECT and WHERE clauses in the query, demonstrates that the system has access to read a portion of the building graph based on a policy for the system indicated by a plurality of nodes and edges, since for information about the building graph to be returned, the information of the building graph would have had to been read;
“and by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“and providing one or more first nodes of the building graph to the system in response to a determination that the system has access to read the one or more first nodes the building graph.” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”)] Examiner’s interpretation: The examiner considers the portion of the building graph to be the VAV, since the WHERE clause defines the variable ?vav and the pattern constrains to all the entities that have edge that connects to the node brick VAV;

Park et al. discloses “the policy indicating that the system has permission to read the second node of the building graph and other nodes that depend from the second node” as [Park et al. (paragraph [0054], Fig. 6C)] Examiner’s interpretation:  The examiner considers the FROM clause to be the policy that determines whether the system has access to read a portion of the building graph, since the FROM clause reads gives the ability to know what part of the building graph the events are being read from.  By indicating where the event is being read from, demonstrates that the FROM clause is giving permission to the system to read a portion of the building graph;
Fierro et al. and Park et al. are analogous art because they are from the same field endeavor of facilitating communication between subsystems of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Fierro et al. of determining whether the system has access to read the portion of the building graph based on a policy for the system indicated by the plurality of nodes and edges of the building graph by incorporating the policy indicating that the system has permission to read the portion of the building graph as taught by Park et al. for the  purpose of facilitating communication between a plurality of subsystems of a building.

While the combination of Fierro et al. and Park et al. teaches having CPU to gather and manage data, the combination of Fierro et al. and Park et al. do not explicitly disclose “a processing circuit”
Nesler et al. discloses “a processing circuit” as [Nesler et al. (paragraph [0010], paragraph [0026], Fig. 1B)];
Fierro et al., Park et al. and Nesler et al. are analogous art because they are from the same field endeavor of facilitating communication between subsystems of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Fierro et al. and Park et al. of having CPU to gather and manage data by incorporating a processing circuit as taught by Nesler et al. for the purpose of integrating a building management system with smart grid components and data.
The motivation for doing so would have been because Nesler et al. teaches that by integrating a building management system with smart grid components and data, the ability to increase energy reliability and efficiency and reduce energy cost can be accomplished (Nesler et al. (paragraph [0004] – [0005]).

With respect to claim 11, the combination of Fierro et al., Park et al. and Nesler et al. discloses the method of claim 10 above, and Fierro et al. further discloses “wherein the building graph includes a policy node representing the policy” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”)] Examiner’s interpretation: The examiner considers the entity subject to be the first node representing the policy, since this node represents the of portion of the building graph that wants to accessed;
“wherein the building graph includes another node indicating a command policy to send commands related to the policy node by a second edge of the plurality of edges.” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the SELECT clause as being the command policy, since the SELECT clause starts the query on what to request in a portion of the building graph;

With respect to claim 12, the combination of Fierro et al., Park et al. and Nesler et al. discloses the method of claim 10 above, and Fierro et al. further discloses “identifying a first node of the plurality of nodes representing the system” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)] Examiner’s interpretation: The examiner considers the node representing the subject as being the first node representing the system, since the subject entity helps identify the building that the query is being sent too;
	“and identifying an edge of the plurality of edges between the first node and a policy node representing the policy to access the portion of the building graph.” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)];

With respect to claim 13, the combination of Fierro et al., Park et al. and Nesler et al. discloses the method of claim 10 above, and Park et al. further discloses “wherein the policy is an access policy to access events associated with a particular entity” as [Park et al. (paragraph [0054], Fig. 6C)] Examiner’s interpretation:  The examiner considers the FROM clause to be the access policy that reads events associated with a particular entity, since the FROM clause defines where the area of the building where the queries are being retrieved;
“wherein the plurality of nodes include a policy node representing the policy and an entity node representing the particular entity” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)] Examiner’s interpretation: The examiner considers the entity subject to be the first node representing the policy and the entity object to be the second node representing a particular entity, since this node (entity subject) represents the of portion of the building graph that wants to accessed and the second node (entity object) represents a particular portion of the building graph;
“wherein an edge of the plurality of edges links the first node to the second node” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)];

With respect to claim 15, the combination of Fierro et al., Park et al. and Nesler et al. discloses the method of claim 10 above, and Fierro et al. further discloses “receiving a command to perform an action for an entity from a requesting system” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)];
“identifying whether the system has a command policy to make the command to perform the action based on the building graph by: identifying a first node of the plurality of nodes st paragraph, “Brick graphs are specified using the RDF, etc.”)] Examiner’s interpretation: The examiner considers the node representing the subject as being the first node representing the requesting system, since the subject entity helps identify the building that the query is being sent too;
“and identifying one or more edges between the first node and a command node of the plurality of nodes representing the command policy to make the command.” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)]; 
Nesler et al. discloses “a processing circuit” as [Nesler et al. (paragraph [0010], paragraph [0026], Fig. 1B)];

With respect to claim 16, the combination of Fierro et al., Park et al. and Nesler et al. discloses the method of claim 15 above, and Fierro et al. further discloses “identifying a capability of the entity in the building graph” as [Fierro et al. (Pg. 3, left col., 2nd paragraph, Room Diagnostics, “Room diagnostics monitors the sets of sensors, etc.”, Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the entity object as showing the capability of the entity, since for example, the entity of a sensor shown in Fig. 2 of the Fierro et al. reference gives data on the temperature or CO2 levels of a room;
“and providing the command to perform the action associated with the entity to an operating system in response to identifying the capability.” as [Fierro et al. (Pg. 5, left col., 4th – 7th paragraph, “After simple preprocessing step, etc.”)] Examiner’s interpretation: All of the 

With respect to claim 17, the combination of Fierro et al., Park et al. and Nesler et al. discloses the method of claim 16 above, and Fierro et al. further discloses identifying a node of the plurality of nodes of the building graph representing the entity” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“and identifying at least one of one or more nodes or one or more particular edges between the node and a third node representing the capability of the entity.” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)] Examiner’s interpretation: The edges represent the relationship between things in a building.  A shown in Fig. 1 of the Fierro et al. reference, the edge “subclassOf” is used where it’s between multiple entities (nodes) of a building;

With respect to claim 18, the combination of Fierro et al., Park et al. and Nesler et al. discloses the method of claim 16 above, and Fierro et al. further discloses “wherein the entity is a piece of building equipment of the building” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“wherein the capability is an operation that the piece of building equipment is configured to perform.” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Pg. 3, left col., 2nd paragraph, Room Diagnostics, “Room diagnostics monitors the sets of sensors, etc.”, Figs. 1 and 2)];
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147